Citation Nr: 1547524	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-31 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A&A).


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The Veteran served on active duty from September 1951 to August 1953.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, a videoconference hearing was held before the undersigned.  At this hearing, the Veteran acknowledged that he was appearing unrepresented.  Following the hearing, the undersigned held the record open for 90 days to allow for submission of any additional evidence.  A transcript of this hearing is associated with the record.

In September 2015 correspondence, the Veteran was advised that his representative, the Noncommissioned Officers Association is no longer providing representation services and thus cannot be recognized as his representative.  The Veteran was advised of his representation options and notified that if he did not respond within 30 days of the date of the letter, it would be assumed he wanted to represent himself.  The Veteran did not respond.  Accordingly, the Board will assume that the Veteran is representing himself and will proceed to consider his appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have any service-connected disabilities that would require the aid and assistance of another person.


CONCLUSION OF LAW

The criteria are not met for SMC based on the Veteran's purported need for the regular A&A of another person.  38 U.S.C.A. §§ 1114, 1115, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.351, 3.352 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in November 2010, VA notified the Veteran of the information needed to substantiate and complete his claim for SMC, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) from his period of active duty service appear to be fire-related.  Therefore, VA has a heightened duty to assist him in developing evidence to substantiate his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this regard, his postservice medical records are associated with the record and he was afforded a hearing before the Board.  Accordingly, the Board finds that the record is adequate to decide this matter, and that no further development of the evidentiary record is necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the April 2015 hearing, the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim, specifically the necessity for a service-connected disability which has been found to necessitate the need for the aid and attendance of another.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.


SMC - Aid and Attendance

The Veteran filed an application for SMC based on the need for aid and attendance.  He reports he is being treated for "rheumatoid arthritis, emphysema, difficulty walking, speech impediment, heart problems, and other issues."  He has stated that since 2010 he has needed assistance to take care of his tracheostomy in addition to needing assistance dressing, bathing, running errands, and going to doctors' appointments.  He testified that he could do nothing for himself and uses a hospital bed at home.

SMC available to a Veteran who is unable to care for himself.  This matter is governed by the provisions of 38 U.S.C.A. § 1114 (l) and 38 C.F.R. § 3.350(b).  Under 38 U.S.C.A. § 1114(l), SMC, is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l).  The Board notes that the Veteran has been in receipt of special monthly pension (SMP) since December 2009, which is based on all disabilities, rather than only those that are service connected.

Here, though, there is no evidence of any service-connected anatomical loss or loss of use of both feet or one hand and one foot, or of blindness or visual acuity of 5/200 to warrant these specific considerations.  

According to 38 C.F.R. § 3.352(a), there are specific factors that will be accorded consideration in determining whether a Veteran is in need of the regular A&A of another person.  However, the first requirement for receiving SMC based on A&A is that the Veteran has service-connected disabilities that prevent him from performing particular personal functions.  The record was held open for 90 days following his April 2015 hearing in order for him to present evidence that his conditions that require him to need the assistance of another person are related to service; however, no additional evidence was provided by the Veteran.  As the Veteran is not currently service-connected for any disability, he is ineligible for SMC.

Therefore, for the reasons and bases discussed, the preponderance of the evidence is against this claim for SMC based on the need for regular A&A.  And since the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in the appellant's favor, in turn requiring denial of this claim. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1991).


 ORDER

Entitlement to SMC based on the need for A&A is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


